        2:20-cv-04506-BHH        Date Filed 12/31/20     Entry Number 1         Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION


   Derasean Adegbola,
                                                                   2:20-cv-4506-BHH
                                                 CIVIL ACTION NO: __________________

   Plaintiff,
                                                                 COMPLAINT
   v.                                                        (Jury Trial Requested)

   SouthStar Capital LLC, and SouthStar
   Capital Holdings LLC,


   Defendant.




        Plaintiff Derasean Adegbola, ( Plaintiff or Mr. Adegbola ) individually and on behalf

of all others similarly situated, by way of this Complaint, brings the below claim against

Defendants SouthStar Capital LLC, and SouthStar Capital Holdings LLC



                                    NATURE OF CLAIMS

        1.      Plaintiff was discharged because he needed to care for his two-year son who had

tested positive for COVID. Plaintiff alleges his termination was retaliatory and in violation of

the Families First Coronavirus Response Act,               2020 Enacted H.R. 6201, 116 Enacted

H.R. 6201 and Fair Labor Standards Act, 29 U.S.C. § 215(a)(3),                     .

                          PARTIES, JURISDICTION AND VENUE

        2.      Mr. Adegbola is a citizen and a resident of Charleston County, South Carolina.

        3.      Defendant SouthStar Capital LLC is organized and existing under the laws of

South Carolina, and is registered with the South Carolina Secretary of State.
       2:20-cv-04506-BHH         Date Filed 12/31/20       Entry Number 1     Page 2 of 8




       4.      Defendant SouthStar Capital Holdings LLC is organized and existing under the

laws of South Carolina, and is registered with the South Carolina Secretary of State.

       5.      Defendants are jointly and severally liable to Plaintiff.

       6.      Venue is proper in this District because the Defendants have conducted

substantial, continuous and systematic commercial activities in Charleston County.

Additionally, the unlawful labor practices and policies giving rise to Plaintiff s claims were

committed in the Charleston Division of this Court.

       7.      This Court has jurisdiction over Plaintiff s claims pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 216 (b).

       8.      In addition, this Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367

over Plaintiff s pendent claims, which are brought pursuant to the law of the State of South

Carolina, because those claims arise out of the same transaction or occurrence as the federal

claims alleged herein.

                                              FACTS

       9.      Defendant, SouthStar Capital LLC and SouthStar Capital LLC

provides custom financing solutions to businesses. It

headquarters are located at 840 Lowcountry Blvd., Mount Pleasant, South Carolina, 29464.

       10.     Plaintiff served as Vice President and Corporate Counsel from November of 2019

until October 2020.

       11.     Plaintiff had an employment agreement with Defendants that he would be paid

consistent with federal and state laws.

       12.     Plaintiff was a hardworking and dedicated employee that performed his job in an

exceptional and competent manner.
       2:20-cv-04506-BHH          Date Filed 12/31/20      Entry Number 1     Page 3 of 8




       13.     On September 28, 2020 Plaintiff disclosed to SouthStar that his two (2) year son

tested positive for COVID-19 and he needed to work from home to care for him.

       14.     The following day the Defendants terminated Plaintiff.

       15.                                                               .

termination, Defendants had not indicated that they were dissatisfied

performance.

       16.     Plaintiff never received any written reprimands regarding his performance.

       17.                                           nation was because he needed to care for his

son who tested positive for COVID-19.

       18.     Following his termination, the Defendants falsely reported to SCDEW that

Plaintiff voluntarily quit so he would not receive unemployment benefits.

       19.     Defendants retaliated against Plaintiff because he needed to care for his two (2)

year son who tested positive COVID.

       20.                 termination was in violation of FFCRA which states that it is unlawful

for any employer to discharge, discipline, or in any other manner discriminate against any

employee who is caring for an individual who is subject to quarantine.

       21.     Plaintiff engaged in protected activity under the FFRCA and                      -

retaliation provision when he advised Defendants he needed to care for his two-year son who

tested positive for COVID-19.

       22.     The Defendants engaged in retaliatory conduct by terminating Plaintiff, even in

the face of a perceived risk to the public health.

       23.     Defendants knowingly acted in bad faith and with malice. Defendants

intentionally violated federal law by terminating Plaintiff.
       2:20-cv-04506-BHH         Date Filed 12/31/20       Entry Number 1      Page 4 of 8




       24.      Defendants actions have caused Plaintiff to suffer stress, anxiety and depression.

       25.      Plaintiff is seeking emotional damages because of Defendants              retaliatory
termination.
       26.      Upon information and belief, Defendants have more than 50 employees and are

not   subject     to   the    small   business    exemption      set   forth   in   the     FFCRA.




       27.      Even if Defendants have less than 50 employees they are not exempt from

providing paid sick leave or expanded family and medical leave under the FFCRA because doing

so would not jeopardize the viability of their business.

       28.      An authorized officer of the Defendants is unable to determine that provisions of



and financial obligations exceeding available business revenues and cause the Defendants to

cease operating at a minimal capacity, because the pandemic has had little impact upon the



       29.      An authorized officer of the Defendants is unable to determine

absence and his request for paid sick leave or expanded family and medical leave would entail a

substantial risk to the financial health or operational capabilities of the               because of

             specialized skills, knowledge of the business, or responsibilities as Plaintiff could

work from home and care for his son.

       30.      An authorized officer of the Defendants is unable to determine there are not

sufficient workers to perform the labor or services provided by the Plaintiff and that

labor or services are needed for the Defendants to operate at a minimal capacity, Judgment

against the Defendants as Plaintiff could work from home and care for his son.
       2:20-cv-04506-BHH         Date Filed 12/31/20      Entry Number 1       Page 5 of 8




        31.     The pandemic has not substantially impacted the viability of Defendants



        32.     The Defendants have not had to lay-off employees during the pandemic due to

financial reasons. In fact, Defendants have hired additional employees during the pandemic

        33.     The Defendants generate enough revenue to pay for a masseuse to come to the

office once a week to give all the employees massages. This practice has continued throughout

the pandemic with the only change being that now the masseuse wears a mask.

        34.     The Defendants violated the FFRCA by terminating Plaintiff because he needed
to care for his son.
        35.                                                                                      ly
discriminated against Plaintiff in violation of the FLSA and FFCRA.
                              FOR A FIRST CAUSE OF ACTION
                                   (FFCRA Retaliation)
                                     (Individual Action)

        36.     Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
        37.     Defendants were Plaintiff              as such terms are defined by the FLSA, and

FFCRA.

        38.     The FFCRA states that it is unlawful for any employer to discharge, discipline, or

in any other manner discriminate against any employee who takes leave in accordance with the

Act.

        39.     Plaintiff advised Defendants he              care for his two-year son who tested

positive for COVID-19, notwithstanding this, Defendants terminated Plaintiff the following day.

        40.     Defendants willfully, intentionally, and unlawfully retaliated against Plaintiff

because he engaged in protected conducted pursuant to FFCRA.
       2:20-cv-04506-BHH          Date Filed 12/31/20     Entry Number 1      Page 6 of 8




       41.     By staying home from work to care for his 2 year son who had COVID, Plaintiff

engaged conduct that is protected by FFCRA.

       42.     FFCRA states that an employee who is caring for an individual who is in

quarantine related to COVID-19 is entitled to paid sick time to the extent that the employee is

unable to work.

       43.        Defendants did not provide Plaintiff with paid sick time while he was caring for

his two-year son who tested positive COVID-19.

       44.     An employer who willfully violates Section 5104 is also in violation of section

15(a)(3) of the Fair Labor Standards Act of 1938 (29 U.S.C. 215(a)(3)) and is subject to the

penalties described in sections 16 and 17 of such Act (29 U.S.C. 216; 217) with respect to such

violation.

       45.     Defendants are liable for the acts of individual supervisors, managerial

employees, and/or the acts of their agents.

       46.     Defendants have willfully violated the anti-retaliation provisions of the FFCRA

and FLSA which prohibit "any person" from "discharging or in any other manner discriminating

against an employee because that employee has engaged in protected conduct." 29 U.S.C. §

215(a)(3).

       47.     The Defendants actions of terminating Plaintiff because he needed to care for his

two-year son who tested positive for COVID-19 were willful, retaliatory and malicious.

       48.     Because of Defendants willful violations of the FFCRA and FLSA, Plaintiff is

entitled to recover from Defendants for paid sick leave, front-pay, back-pay, emotional damages,

reasonable attorneys' fees and costs/disbursements of prosecuting this case, plus liquidated

damages, and post-judgment interest.
   2:20-cv-04506-BHH         Date Filed 12/31/20       Entry Number 1        Page 7 of 8




                                 PRAYER FOR RELIEF

   WHEREFORE, Plaintiff, seeks judgment against the Defendants as follows:

a. Declaratory Judgment against Defendants that Plaintiff s termination was retaliatory and

   violated the FLSA and FFRCA;

b. Declaratory Judgement that the Defendants violation of the FLSA and FFCRA was

   willful.

c. A Court Order requiring Defendants to preserve employment records, including payroll,

   attendance and time records during the pendency of this action.

d. Injunctive relief requiring the Defendants to reinstate Plaintiff to his previous position;

e. An award of liquidated damages in an amount equal to the award of compensatory

   damages pursuant to 29 U.S.C. § 216(b);

f. Judgment against the Defendants for paid sick leave pursuant to FFCRA;

g. Judgment against the Defendants for front-pay, back-pay, and prejudgment interest;

h. Judgment against the Defendants for emotional and compensatory damages resulting

   from his retaliatory termination;

i. An award of the reasonable a                              incurred by Plaintiff and similarly

   situated employees in bringing this action; and

j. All such further relief as the Court deems just and equitable.

                                   JURY DEMANDED

   Plaintiff hereby demand a trial by jury.

                                   Respectfully submitted,

                                   s/ Marybeth Mullaney
                                   Marybeth Mullaney (Fed. ID No. 11162)
                                   Mullaney Law
                                   652 Rutledge Ave, Suite A
2:20-cv-04506-BHH   Date Filed 12/31/20   Entry Number 1   Page 8 of 8




                        Charleston, South Carolina 29403
                        Phone (843) 588-5587
                        marybeth@mullaneylaw.net
                        Attorney for Plaintiff

                        December 31, 2020
                        Charleston, South Carolina.
